


NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
THE SUBJECT OF REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
UNDER THE SECURITIES LAWS OF ANY STATE AND THE SAME HAVE BEEN (OR WILL BE, WITH
RESPECT TO THE SECURITIES ISSUABLE UPON EXERCISE HEREOF) ISSUED IN RELIANCE UPON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. NEITHER
THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF MAY BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
(I) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR (II) AN OPINION OF
COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT
VIOLATE THE ACT, THE RULES AND REGULATIONS THEREUNDER, OR APPLICABLE STATE
SECURITIES LAWS.
 
 

No. CSW– ____ Number of Shares Purchasable Issue Date: ____________, ____ Upon
Exercise of Warrant: _______

                         
                                                                 
Void after 5:00 p.m. Eastern Standard Time on ___________, 20__


COMMON STOCK PURCHASE WARRANT AGREEMENT


TX HOLDINGS, INC.


This is to certify that, subject to the provisions of this Common Stock Purchase
Warrant Agreement (the “Warrant Agreement”) and for value received,
_______________ (the “Holder”), is entitled to purchase ________ (_______)
shares of common stock, no par value per share (the “Common Stock;” that
warrant, the “Warrant”), subject to adjustment as set forth herein, of TX
Holdings, Inc., a Georgia corporation (the “Company”), at any time during the
period beginning____________________, 20__ (the “Issue Date”), and ending
__________, 20__ (the “Expiration Date”), but not later than 5:00 p.m. Eastern
Standard Time on the Expiration Date, at an exercise price of $_____ per share,
subject to adjustment as set forth herein  (the “Exercise Price”).


1.             Exercise of Warrant.  Subject to the provisions of Sections 4 and
8 below, this Warrant may be exercised in whole or in part at any time or from
time to time on or after the Issue Date and until the Expiration Date; provided,
however, that if either of such days is a day on which banking institutions are
authorized by law to close (a “Bank Holiday”), then on the next succeeding day
which shall not be a Bank Holiday.

 
(a)           Method of Exercise.  This Warrant may be exercised by presentation
and surrender of this Warrant Agreement to the Company at its principal office
or at the office of its transfer agent, if any (the “Transfer Agent”).  The
presentation and surrender of this Warrant Agreement for exercise must be
accompanied by: (i) the form of subscription which is attached hereto in Annex A
(the “Form of Subscription”) duly executed with signature guaranteed; (ii)
payment of the aggregate Exercise Price for the number of shares specified in
such form; and (iii) execution and delivery to the Company of an investor
representation letter in form acceptable to the Company.  If this Warrant should
be exercised in part only, upon presentation and surrender of this Warrant
Agreement to the Company or the Transfer Agent for cancellation, the Company
shall execute and deliver a new warrant agreement evidencing the rights of the
Holder to purchase the balance of the shares purchasable hereunder.  Upon
receipt of this Warrant Agreement by the Company at its office or by the
Transfer Agent at its office, in proper form for exercise, the Holder shall be
deemed to be the holder of record of the Common Stock issuable upon such
exercise; provided, however, that if at the date of surrender of this Warrant
Agreement and payment of the aggregate Exercise Price, the transfer books for
the Common Stock shall be closed, the certificates representing the Common Stock
or other securities subject to issuance upon such exercise shall be issuable as
of the date on which the Company’s transfer books shall next be opened.  Until
such date, the Company shall be under no duty to deliver any certificate
representing such Common Stock or other securities and the Holder shall not be
deemed to have become a holder of record or owner of such Common Stock or such
other securities.
 

1

 

 


 
(b)           Forms of Payment Authorized.    Upon exercise of this Warrant, the
Holder shall pay the Exercise Price with cash or by certified or banker’s check.


2.             Reservation of Shares.  There shall at all times be reserved for
issuance upon exercise of this Warrant such number of shares of Common Stock as
shall be subject hereto.


3.             Fractional Shares.  Notwithstanding any other provision hereof,
the Company shall not be required to issue fractional shares of Common Stock
upon the exercise of this Warrant.  If any fraction of a share would, except for
the provisions hereof, be issuable upon the exercise of this Warrant, then: (a)
if the fraction of a share otherwise issuable is equal to or less than one-half,
the Company shall round down and issue only the largest whole number of shares
of Common Stock to which the Holder is otherwise entitled, or (b) if the
fraction of a share otherwise issuable is greater than one-half, the Company
shall round up and issue one additional share of Common Stock in addition to the
largest whole number of shares of Common Stock to which the Holder is otherwise
entitled.


4.             Exchange, Transfer or Assignment of Warrant.  Subject to the
provisions of this Section 4 and Section 8 below, this Warrant Agreement is
exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company or the Transfer Agent, for other warrant
agreements representing warrants of different denominations entitling the holder
thereof to purchase in the aggregate the same number of shares of Common Stock
purchasable hereunder.  Subject to the provisions of this Section 4 and Section
8, below, upon surrender of this Warrant Agreement to the Company or the
Transfer Agent accompanied by:  (a) the form of assignment which is attached
hereto as Annex B (the “Form of Assignment”) duly executed; and (b) funds
sufficient to pay any transfer tax, the Company shall, without charge, execute
and deliver a new warrant agreement in the name of the assignee named in the
Form of Assignment and this Warrant Agreement shall promptly be canceled.  The
Warrant may be divided or combined with other warrants which carry the same
rights upon presentation of this Warrant Agreement at the office of the Company
or the Transfer Agent, accompanied by a written notice signed by the Holder
hereof specifying the names and denominations in which new warrant agreements
are to be issued.


The term “Warrant” as defined above shall hereafter include any warrant into
which this Warrant may be divided, exchanged or combined, and any Warrant as the
same may be hereafter modified or amended from time to time.


5.             Theft, Destruction, Loss or Mutilation of Warrant
Agreement.  Subject to the provisions of Section 4, in the event of the theft,
destruction, loss or mutilation of this Warrant Agreement, upon receipt by the
Company of evidence satisfactory to it of such theft, destruction, loss or
mutilation and, in the case of loss, theft or destruction, of such
indemnification as the Company may in its discretion impose, and in the case of
mutilation, upon surrender and cancellation of this Warrant Agreement, the
Company shall execute and deliver a new warrant agreement of like tenor and
date.


6.             Rights of the Holder.  Prior to the exercise of the Warrant, the
Holder shall not be entitled by virtue hereof to any rights of a stockholder in
the Company, either at law or equity.  The rights of the Holder are limited to
those expressed in this Warrant Agreement and are enforceable against the
Company only to the extent set forth herein.
 

2

 

 



      7.            Anti-Dilution Provisions.  The Exercise Price and the number
and kind of securities purchasable upon the exercise of this Warrant shall be
subject to adjustment from time to time as hereinafter provided:


(a)           In case the Company shall issue shares of Common Stock as a
dividend upon shares of Common Stock or in payment of a dividend thereon, or
shall subdivide the number of outstanding shares of its Common Stock into a
greater number of shares or shall contract the number of outstanding shares of
its Common Stock into a lesser number of shares, the Exercise Price then in
effect shall be adjusted, effective at the close of business on the record date
for the determination of stockholders entitled to receive the same, to the price
(computed to the nearest cent) determined by dividing (i) the product obtained
by multiplying the Exercise Price in effect immediately prior to the close of
business on such record date by the number of shares of Common Stock outstanding
prior to such dividend, subdivision or contraction, by (ii) the number of shares
of Common Stock outstanding immediately after such dividend, subdivision, or
contraction.


(b)           If any capital reorganization or reclassification of the capital
stock of the Company, or consolidation or merger of the Company with or into
another corporation, or the sale of all or substantially all of its assets to
another corporation shall be effected, then, as a condition of such
reorganization, reclassification, consolidation, merger or sale, lawful and
adequate provision shall be made whereby the Holder shall thereafter have the
right to purchase and receive upon the basis and upon the terms and conditions
specified in this Warrant Agreement and in lieu of the shares of Common Stock
immediately theretofore purchasable and receivable upon the exercise of the
rights represented by this Warrant Agreement, such shares of stock, securities
or assets as may be issued or payable with respect to or in exchange for a
number of outstanding shares of such Common Stock immediately theretofore
purchasable and receivable upon the exercise of the rights represented by this
Warrant Agreement had such reorganization, reclassification, consolidation,
merger or sale not taken place, and in any such case appropriate provision shall
be made with respect to the rights and interests of the Holder to the end that
the provisions of this Warrant Agreement (including, without limitation,
provisions for adjustment of the Exercise Price and of the number of shares of
Common Stock or other securities issuable upon the exercise of this Warrant)
shall thereafter be applicable as nearly as may be practicable in relation to
any shares of stock, securities, or assets thereafter deliverable upon exercise
of this Warrant.  The Company shall not effect any such consolidation, merger or
sale unless prior to or simultaneously with the consummation thereof, the
successor corporation (if other than the Company) resulting from such
consolidation or merger or the corporation purchasing such assets shall assume,
by written instrument, the obligation to deliver to the Holder such shares of
stock, securities or assets as, in accordance with the foregoing provisions, the
Holder may be entitled to purchase; and such successor corporation agrees to be
bound by the provisions of Section 7 hereof with respect to any securities
issued pursuant to such consolidation, merger or purchase of assets.


(c)           Upon each adjustment of the Exercise Price pursuant hereto, the
number of shares of Common Stock specified in this Warrant shall thereupon
evidence the right to purchase that number of shares of Common Stock (calculated
to the nearest hundredth of a share of Common Stock) obtained by multiplying the
Exercise Price in effect immediately prior to such adjustment by the number of
shares of Common Stock purchasable immediately prior to such adjustment upon
exercise of this Warrant and dividing the product so obtained by the Exercise
Price in effect after such adjustment.
 

3

 

 



(d)           Irrespective of any adjustments to the number or kind of
securities issuable upon exercise of this Warrant or in the Exercise Price, any
warrants thereafter issued may continue to express the same number of shares of
Common Stock and Exercise Price as are stated in the warrants previously issued.


(e)           The Company may, at its sole option, retain the independent public
accounting firm regularly retained by the Company, or another firm of
independent public accountants of recognized standing selected by the Company’s
board of directors (the “Board of Directors”), to make any computation required
under this section and a certificate signed by such firm shall be conclusive
evidence of any computation made under this section.


(f)           Whenever there is an adjustment in the Exercise Price and/or in
the number or kind of securities issuable upon exercise of this Warrant, as
provided herein, the Company shall: (i) promptly file in the custody of its
Secretary or Assistant Secretary a certificate signed by the Chairman of the
Board of Directors or the Chief Executive Officer of the Company and by the
Treasurer or an Assistant Treasurer or the Secretary or an Assistant Secretary
of the Company, showing in detail the facts requiring such adjustment and the
number and kind of securities issuable upon exercise of this Warrant after such
adjustment; and (ii) cause a notice to be sent to the Holder stating that such
adjustment has been effected and stating the Exercise Price then in effect and
the number and kind of securities issuable upon exercise of this Warrant.


(g)           The Exercise Price and the number of shares issuable upon exercise
of this Warrant shall only be adjusted in the manner and upon the conditions
heretofore specifically referred to in Subsections 7(a) through 7(f) above.


8.             Transfer to Comply with the Securities Act and Other Applicable
Securities Laws. Neither this Warrant nor the shares of Common Stock (or other
securities) issuable upon exercise hereof have been registered under the
Securities Act or under state securities laws.  Except as provided in Section 4
above:  (a) this Warrant may not be transferred, assigned, pledged, sold, or
otherwise disposed of; and (b) the shares of Common Stock (or other securities)
issuable upon exercise of this Warrant may not be transferred, assigned,
pledged, sold or otherwise disposed of in the absence of registration under or
exemption from the applicable provisions of the Securities Act unless the Holder
provides the Company with an opinion of counsel in form and substance
satisfactory to the Company (together with such other representations and
warranties as the Company may request) that the shares of Common Stock issued or
issuable, as applicable, upon exercise of this Warrant may be legally
transferred without violating the Securities Act, and any other applicable
securities law and then only against receipt of an agreement of the transferee
(in form and substance satisfactory to the Company) to comply with the
provisions of this section with respect to any resale or other disposition of
such securities. Unless subsequently registered under the Securities Act and
under applicable state securities laws, any shares issuable upon exercise of
this Warrant shall bear a restrictive legend reflecting the foregoing
restrictions on sale or transfer.


9.             Notices.  Any notices, consents, waivers, or other communications
required or permitted to be given hereunder must be in writing and will be
deemed to have been delivered personally: (a) upon receipt, when delivered
personally; (b) upon receipt, when sent by facsimile, provided a copy is mailed
by U.S. certified mail, postage prepaid and return receipt requested; (c) three
(3) days after being sent by U.S. certified mail, postage prepaid and return
receipt requested; or (d) one (1) day after deposit with a nationally recognized
overnight delivery service, postage prepaid, in each such case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be: if to the Holder, at the address and facsimile
number of the Holder as shown on the registry books maintained by the Company or
its Transfer Agent; and if to the Company, to TX Holdings, Inc., 12080 Virginia
Boulevard, Ashland, Kentucky  41102, attention: CEO, facsimile number (606)
929-5727.
 

4

 

 

 
10.           Amendments. The Company may, in its sole discretion, by
supplemental agreement or pursuant to an amended warrant agreement issued in
exchange for this Warrant Agreement make any changes or corrections to the terms
and conditions hereof which it deems appropriate in order to (a) reduce the
Exercise Price; (b) extend the Expiration Date; or (c) modify such other terms
and conditions hereof which modification, in the judgment of the board of
directors of the Company, provides, when considered under the totality of the
circumstances, a net benefit to or which, in the exercise of such judgment, the
board of directors reasonably determines would not be contrary to the interests
of the Holder; provided, however, that no adverse change in the number or nature
of the securities purchasable upon the exercise of this Warrant, or the Exercise
Price, or acceleration of the Warrant Expiration Date, shall be made without the
consent in writing of the Holder.


11.           Agreement of Warrant Holder.  The Holder, by his acceptance
thereof, acknowledges that:


(a)           The Company and any Transfer Agent may deem and treat the person
or entity in whose name this Warrant Agreement is registered as the Holder and
as the absolute, true and lawful owner of the Warrant for all purposes, and
neither the Company, nor the Transfer Agent shall be affected by any notice or
knowledge to the contrary, except as otherwise expressly provided in Section 4
hereof;


(b)           The Warrant shall be subject in all respects to the terms and
conditions set forth in any amended warrant agreement upon the issuance thereof
and upon the mailing by the Company of notice of the amendment of the terms and
conditions of this Warrant Agreement; and


(c)           Holder shall execute all such further instruments and documents
and take such further action as the Company may reasonably require in order to
effectuate the terms and purposes of this Warrant Agreement.


12.           Severability.  The provisions of this Warrant Agreement shall be
considered severable in the event that any of such provisions are held by a
court of competent jurisdiction to be invalid, void or otherwise
unenforceable.  Such invalid, void or otherwise unenforceable provisions shall
be automatically replaced by other provisions which are valid and enforceable
and which are as similar as possible in term and intent to those provisions
deemed to be invalid, void or otherwise unenforceable.  Notwithstanding the
foregoing, the remaining provisions hereof shall remain enforceable to the
fullest extent permitted by law.


13.           Governing Law.  The validity and construction of this Warrant
Agreement and all matters pertaining hereto are to be determined in accordance
with the laws of the State of Kentucky without reference to the conflict of law
principles of that state.


14.           Entire Agreement.  This Warrant Agreement is intended to and does
contain and embody the entire understanding and agreement of the Company and the
Holder with respect to the subject matter hereof and there exists no oral
agreement or understanding, express or implied, whereby the absolute, final and
unconditional character and nature of this Warrant Agreement shall be in any way
invalidated, unempowered or affected.
 

5

 

 

 
15.           Headings.  The headings in this Warrant Agreement are for
convenience of reference only and are not part of this Warrant Agreement.


[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY.]
 

6

 

 


IN WITNESS WHEREOF, the Company has caused this Warrant Agreement to be signed
in its name and on its behalf and its corporate seal to be affixed hereon by its
duly authorized officers as of the date of issuance first above written.
 

  TX HOLDINGS, INC.                  
[SEAL]
By:
      Name:       Title:                     Attest:              

 



By:      
Secretary
             

 

7

 

 

 
Annex A to Common Stock Purchase Warrant Agreement


FORM OF SUBSCRIPTION


(Complete and sign only upon exercise of the Common Stock Purchase Warrant
in whole or in part.)


To:           TX Holdings, Inc.


The undersigned, the holder of the attached Common Stock Purchase Warrant
Agreement (No. CSW-__) to which this Form of Subscription applies, hereby
irrevocably elects to exercise the purchase rights represented by such warrant
for and to purchase thereunder _______________ shares of common stock, no par
value per share (the “Common Stock”), from TX Holdings, Inc. (or such other
securities issuable pursuant to the terms of the Common Stock Purchase Warrant
Agreement) and herewith makes payment of $____________________________ therefor
in cash or by certified or official bank check. The undersigned hereby requests
that the certificate(s) representing such securities be issued in the name(s)
and delivered to the address(es) as follows:
 

Name:  

Address:  

Social Security or Taxpayer Identification Number:  

Deliver to:  

Address:  

 
If the foregoing subscription evidences an exercise of the Common Stock Purchase
Warrant to purchase fewer than all of the shares of Common Stock (or other
securities issuable pursuant to the terms of the Common Stock Purchase Warrant
Agreement) to which the undersigned is entitled under such warrant, please issue
a new warrant, of like tenor, relating to the remaining portion of the
securities issuable upon exercise of such warrant (or other securities issuable
pursuant to the terms of such warrant) in the name(s), and deliver the same to
the address(es), as follows:
 

Name:  

Address:  

Dated:  

 
 
 
 
 
(Name of Holder)
 
 (Social Security or Taxpayer Identification Number
 of Holder, if applicable)
 
 
 
(Signature of Holder or Authorized Signatory)    

 

Signature Guaranteed:      

 

8

 

 

 
Annex B to Common Stock Purchase Warrant Agreement


FORM OF ASSIGNMENT


(To be executed upon assignment of Common Stock Purchase Warrant)


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
to____________________________ the right represented by the Common Stock
Purchase Warrant Agreement (No. CSW-__) to which this Form of Assignment applies
with respect to ___________________________ of the shares issuable upon exercise
of the warrant together with all right, title and interest therein, and does
hereby irrevocably constitute and appoint the corporate secretary of TX
Holdings, Inc., attorney-in-fact to transfer such Common Stock Purchase Warrant
on the warrant register of TX Holdings, Inc., the issuer of the Common Stock
Purchase Warrant, with full power of substitution.  Upon such transfer, a new
warrant agreement covering the warrants represented by the Common Stock Purchase
Warrant Agreement (CSW-__) not being so sold, assigned or transferred, shall be
issued to and in the name of the undersigned in accordance with Section 4 of the
Common Stock Purchase Warrant Agreement.

      DATED:           Signature:          

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

            Signature Guaranteed:     

 

9

 
